Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 23-42 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 1/8/21, Applicant amended the independent claims with these features, “…for a preference…comprising an indication of the preference”.  And, Applicant’s Remarks address these amended features.  However, these new features are rejected below with the additional citations and motivation the same prior art in a 103 rejection.  See the 103 rejection below.
Also, Applicant’s 4/28/20 claims amendments are Remarks are considered substantive to pass 101.  The features for tracking specific device type and changing content to better be delivered for specific device type was considered significant to pass 101.  
Also, the 112 is still found to apply.  See the detailed analysis in the 112 below.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 23-32, in the reply filed on 1/2/20 is acknowledged.  Claims 33-42 are withdrawn from further consideration 
However, Applicant’s request for rejoinder in the 6/25/20 submission is acknowledged.  And, claims 33-42 are now examined.  Claim 33 is considered similar to claim 23 when generate and select are considered as synonyms.  Generate and select being considered as synonyms is supported by Applicant Spec here: 
“[23]… Ad generator 122 may receive this user input 116 and generate another portion of advertisement 104 and/or select/generate a dynamic ad component 124 for advertisement 104 based on the user's selection.
[27]… Ad generator 122, may for example, receive the cue of the call, and generate or select the footage of a phone call.
[30]… For example, based on a viewer's input the characters in advertisement 104 may react differently or have different lines to say, as may be generated or selected by ad generator 122.
[43]… As shown in FIG. 2, stages 204, 206, 208, 210, and 212 may all include dynamic animation (e.g., dynamic ad components 124) which may be selected or generated in real time.”.

Claim Rejections - 35 USC § 112
Claim 23-42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) On 6/25/20, Applicant amended the independent claims with these new features, “provide, to the computing device, an audio based query prior to presentation of the first content item and the second content item”.  Applicant Spec at [57] is the only mention of an audio input by a user: “[0057] Post-click banner 508 may include that portion of advertisement 104 that is generated based on additional user information (e.g., user input 116) provided after advertisement 104 has begun running on browser 110.  A user may provide user input 116 as audience cues 504 that is used by ad serving system 102 to generate a portion of post-click banner 508.  User input 115 may include keyboard or mouse clicks, video/images, audio or other input.”. 
This supports audio input by the user to a prompt.  However, it does Not support an audio based query.  An audio based query is interpreted as the computer speaking or asking the user something with audio.   For example, Applicant Spec does not support a voice or audio or speech back and forth between the system and the user. And, Applicant Spec does not support the system verbally asking the user question.  So, Applicant Spec does Not support an audio question or audio query.  Rather, Applicant Spec supports a visual prompt and that the user can respond with audio.    A prompt or query with an audio response is supported.  This is more common as is seen in a text prompt to a user and the user can respond with voice to text or text.  An, audio query from the system is a different feature.  Hence, an audio-based query is not supported.  Also, Applicant Spec at [19] shows the user inputting in response to an ad or the ad presenting a query to user.  However, this does Not state that the query is in audio format.  Also, Applicant Spec at [34] shows an audio ad.  However, an audio ad is Not that same as an ad that asks questions using audio and receives audio response. Radio ads or computer ads with sound are common but does Not mean that a question is asked with audio that can also receive an audio response.  Hence, this feature is still not found to be 112 supported.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Lerman (20090006213) in view of Sridhar (20030208754).
Claim 23, 33.    Examiner notes that audio input only exists in Applicant Spec at [57] and is general input as audio.  No specific audio query is mentioned in Applicant original Spec.  Also, generate and select are considered synonymous and interchangeable in the present claims (See Applicant Spec at [23, 27, 30, 43] and select/generate.  Also, see Applicant Spec at “[32]…and ad generator 122 may select the corresponding advertisement 104 (or portion thereof) for display.”).  
 Lerman discloses a system comprising a data processing system having at least one processor and a memory to:
receive, by a network interface via a network, a first audio-based input from a computing device, the first audio-based input generated at the computing device ([33, 51], see microphone and voice);
determine a characteristic of the computing device associated with the first audio-based input (see location at [39, 64]);
select/generate a first content item based on the characteristic of the computing device ([39, 64]).  
While Lerman discloses the preceding, Lerman does not explicitly disclose that the characteristic is a device type.  However, Lerman discloses different device types used by the end user [26].  And, Sridhar discloses targeted advertising ([2, 3]) which is a similar goal as the current application and also a voice query [22, 109], a terminal 
Lerman further discloses generate/select a second content item based on the first audio-based input from the computing device ([51, 52, 50]);
combine the second content item with a first portion of the first content item ([54]; Figs. 6, 7 show first content combined with second content at the same time; [77] shows crown unit or ad which sits on top of other content, [79] shows ticker ad or overlay ad).
Lerman further discloses provide, to the computing device, an audio based prompt prior to presentation of the first content item and the second content item (note the prompt here and that it can be responded by voice or audio: “[51]… Further interaction prompts include text (i.e., "Click Here to See Ad")…, a keyboard prompt, voice activation, etc. The types of interaction can vary greatly and could be different for different users depending on their psychographic data, demographic characteristics, or other factors, such as prior interactions with interaction prompts (i.e., if the user has only interacted with a particular type of interaction prompt in the past, the same type of interaction prompt may continue to be used for that user, versus switching to a different type. [0052] Upon the user's engagement with the interaction prompt…”).  Also, Lerman discloses providing audio and interacting with audio (“[45]… a user to display and interact with text, images, videos, audio”).  And, Lerman discloses the user providing a 
Lerman does not explicitly disclose an audio based query.  However, based on Applicant Spec a query can be interpreted as a prompt for an ad response (“[21]…For example, display ad 104 may play an introductory portion of video based on device settings 118, and may query a user for a selection or other data.  Then, based on a response as provided via user device 106, as queried during the execution of display ad 104, ad generator 122 may generate another portion or a remainder of display ad 104.”).  So, the citation from Lerman preceding does read on this.  And, regardless, Sridhar discloses provide, to the computing device, an audio based query prior to presentation of the first content item and the second content item and providing content items based on the audio based query (Sridhar discloses a query by voice and selecting and sending relevant ads based on the voice query “[22]… the subscriber queries for relevant information on a product or service by providing simple query by voice,… In response to this, system selects the relevant available advertisements and streams the same to the subscriber.”; also see Fig. 3e; also, Sridhar discloses the user being asked questions about his preferences, see questionnaire at [69], and also see “[79]… System guides the subscriber through a set of instruction in which he is asked to give details on the product or service he would like to have information on.”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sridhar’s audio based query and ad presenting to Lerman’s prompt with voice activation and ad presenting.  One would have been motivated to do this in order to better send ads related to audio inputs.

Lerman does not explicitly disclose provide a query for a preference input or a second input…comprising an indication of the preference.  Also, in regards to this preference feature, this occurs in Applicant Spec at only ([0019]) and is interpreted as generally a preference with regards to a particular matter.  And, Lerman discloses tracking user characteristics including preferences (all of [39] and “[39]…The user-related information may include…, product preferences and a variety of other demographic characteristics that are useful in matching an advertisement to a user.”; and storing favorites/preferred pages [42,).  Lerman also discloses using ads to ask questions (“[0062] FIG. 8 illustrates an invitation advertisement 800 for Brand X, which includes a title 802, some form of teaser content 804 to interest the user, and other engagement content 806, in this case the provocative phrase "What in the world?") and direct response to ads ([9]).  And, Sridhar discloses learning preferences of a user including questions to the users to ascertain preferences (all of [69], note “[69]… 
Lerman further discloses generate a third content item based on the second audio-based input ([33, 45, 51] show audio input to control content shown) and the first content item (this shows presenting content based on context or other content, “[39]… nature or theme of the website on which an advertisement is being displayed, the nature of the specific content viewed by the user,”); and
combine the third content item with a second portion of the first content item for presentation (“[26]…and the user is presented with that content, as well as additional content, such as one or more advertisements, through some sort of display.”; also, [54, 77, 79] show the ad combined with a portion of the first content item).
Also, in regards to claim 33, Claim 33 is considered similar to claim 23 when generate and select are considered as synonyms.  Generate and select being considered as synonyms is supported by Applicant Spec here: 
and/or select/generate a dynamic ad component 124 for advertisement 104 based on the user's selection.
[27]… Ad generator 122, may for example, receive the cue of the call, and generate or select the footage of a phone call.
[30]… For example, based on a viewer's input the characters in advertisement 104 may react differently or have different lines to say, as may be generated or selected by ad generator 122.
[43]… As shown in FIG. 2, stages 204, 206, 208, 210, and 212 may all include dynamic animation (e.g., dynamic ad components 124) which may be selected or generated in real time.”.
Claim 24, 34.    Lerman further discloses the system of claim 23, comprising:
the data processing system configured to overlay the second content item with the first portion of the first content item (see overlay at [79]; also see [54, 77]).
Claim 25, 35.    Lerman further discloses the system of claim 23, comprising: the data processing system to determine a characteristic of the computing device comprising one of a location of the computing device or a technical specification of the computing device; and select the first content item based on the characteristic ([39, 64]).
Claim 26, 36.    Lerman further discloses the system of claim 23, comprising the data processing system configured to: transmit the combined second content item and the first portion of the first content item to the computing device; and transmit the combined third content item and the second portion of the first content item to the computing device (Figs. 2-4).

Claim 28, 38.    Lerman further discloses the system of claim 23, wherein the first content item, the second content item, and the third content item are video-based content items (see video, animations at [28, 36, 43]).
Claim 29, 39.    Lerman further discloses the system of claim 23, comprising the data processing system configured to: transmit, to the computing device, the audio-based query (see audio based query features in independent claim above); and
generate the third content item based on a response to the audio-based query (see [51]; note multiple ads at “[26]…and the user is presented with that content, as well as additional content, such as one or more advertisements, through some sort of display ).
Claim 30, 40.    Lerman further discloses the system of claim 23, comprising: the data processing system  to determine a characteristic of the computing device that indicates at least one of an application executed by the computing device or webpage displayed by the computing device; and select the first content item based on the characteristic (“[39]… nature or theme of the website on which an advertisement is being displayed, the nature of the specific content viewed by the user,”).
Claim 31, 41.    Lerman further discloses the system of claim 23, wherein the second input indicates a physical location (“[39]… Information may also be collected about the user's age, location,; “[64]… the map widget 1006 includes a zip code entry section 1010 so the user can manually enter a zip code”; and prompts or multiple inputs 
Claim 32, 42.    Lerman further discloses the system of claim 23, comprising: the data processing system configured to pre-render the first portion of the first content item ([7, 81]).


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Freeman and Kennewick disclose voice interaction with ads back and forth;
Note related parent case 13707322;
Note other cited prior art Cohee and Cricks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/13/21